             Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 1 of 19

              '. l

         ij~                    UNITED ST ATES DISTRICT COt;RT
                              EASTERN DISTRICT OF PENNSYLVANIA
                                                      2019 DEC 20 PS: ~3
                                                           )      CLASS ACTION COMPLAINT
 JENNIFER COHEN, on Behalf of Herself and                  X!SDC-EDPA
 All Others Similarly Situated                                         - ..") ~ 17~',: V
                                                       :,.,,1~;~.~~'ii~,
                                                       <.,,.',i.JJ• ~ 7 ' V ~• - • , \


 V.                                     .. 4
                                       ! ti. -~i
                                                       ~,LEO
                                                        )                                       --,,
 WAWA,INC.
                                       \~_ ~J         ,_.Qftk. 0~        2
                                                                         20101!9
                                                                                           1:i\. ;     D 6\ ~   ~
- - - - - --·-                   ---l~       i-~~                                           ~U.        U'UIO~

                                     cLA~tsrroN'foMrhAiNf~ ·:·.~~·
       Plaintiff, through undersigned counsel, files on behalf of herself and all persons similarly

situated, this Class Action Complaint, alleging the following based on personal knowledge,

investigation of counsel and review of public documents. Among other things, as to allegations

regarding the Plaintiff and on information and belief as to other allegations.

                                             I~TRODUCTION

        1.           This is a civil action seeking monetary damages, restitution and declaratory relief

from Defendant WA WA, Inc. ("WA WA") arising from a data breach announced to the public on

December 19, 2019 ("the Data Breach").

       2.            Plaintiff alleges that WA WA failed to secure and safeguard personal information

("Personal Information") and payment card or other financial information ("Financial

Information") (collectively, "Private Information"'), that WAWA collected and maintained, and




-    -- - · - - - - - -
) As defined herein and used throughout this Complaint, "Private Informat10n" includes all
information exposed by the data breach, including but not limned to portions of a victim's name,
address, postal code, shopping preferences, phone numbers, email addresses, dates of birth, Social
Security numher, tax identification numher, bank account number, credit card number, debit card
number, credit scores, credit limits, account balances, payment history, and transaction data.
           Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 2 of 19




that WA WA failed to provide timely and adequate notice to Plaintiff and other Class members

with details regarding what Private Information had been stolen.

          3.      At different points in time starting around March 4, 2019, malware began running

on in-store payment processing systems at potentially all Wawa locations. By April 22, 2019, this

malware was present on most store systems.

          4. On December 10, 2019, WA WA 's IT· Department identified this malware. By
                                                   '
December 12, 2019, it is alleged that it was blocked and contained.

          5.      Upon information and belief, an unknown third party ("hacker") took advantage of

glaring weaknesses and vulnerabilities in the company's data security systems. WA WA's security

protocols were so deficient the breach continued for up to nine months while WA WA failed to

even detect it.

          6.      While the hacker was the perpetrator of the breach, its occurrence was inevitable.

WA WA 's systemic incompetence and a lackluster approach to data security has existed within the

company for years and is ingrained in its culture from the top do½n. WA WA 's failure to seriously

address data security persisted despite warnings in the marketplace and the known existence of

other numerous, high-profile data breaches at other major American corporations, including

Capital One, Home Depot, Target, Michaels and Equifax, all of which should have alerted WA WA

of the need to revamp and enhance its inadequate data security practices.

          7.      Plaintiffs Private Information was exposed by WA WA. She seeks to recover

damages and equitable relief on behalf of herself and all others similarly situated in the United

States.




                                                   2
         Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 3 of 19




                                 JURISDICTION AND VENUE

        8.     This Court has federal question subject-matter jurisdiction pursuant to 28 U.S.C. §

1331, because Plaintiff alleges that WA WA violated the FCRA.

       9.       In addition, this Court has jurisdiction pursuant to the Class Action Fairness Act,

28 U.S.C. § l 332(d), because (I) the Class consists of more than 100 members and (2) the amount

at issue is more than $5 million exclusive of interest and costs.

        10.    This Court has jurisdiction over WA WA because it is a Pennsylvania company with

its principal headquarters here, it regularly conducts business in Pennsylvania, has sufficient

minimum contacts in Pennsylvania and has intentionally availed itself of this jurisdiction by

marketing and selling products in Pennsylvania and other consumers nationwide.

        11.     Venue in this Court is appropriate pursuant to 28 lJ.S.C. § 139l(a) because a

substantial part of the events, acts, or omissions giving rise to the claims occurred in this District.

                                             PARTIES

        12.    The Plaintiff brings this action on behalf of herself and those similarly situated

across the United States and within their States or Territories of residence, including specifically

in New Jersey, Pennsylvania, Delaware, ;'vlaryland, Virginia, Florida, and Washington, D.C.

        13.     As with the rest of the millions of victims of the data breach, WA WA through its

actions described herein leaked, disbursed, or furnished Private Information to unknown cyber

criminals, thus causing them present, immediate, imminent, and continuing increased risk of harm.

        14.     Plaintiff Jennifer Cohen is a U.S. resident and citizen of the Commonwealth of

Pennsylvania, living in Philadelphia. Cpon information and belief, her Private Information was

compromised in the Data Breach. Before the announcement of the breach, Plaintiff was a regular

customer of WA WA for coffee and other products, goes to a number of WA WA stores in the

greater Philadelphia area and had made purchases there on numerous occasions from March to


                                                   3
          Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 4 of 19




December of 2019. Like millions of other WA WA customers, she used a payment card to make

purchases at WA WA.

          15.    WAWA failed to safeguard the privacy and security of the plaintiffs information.

Plaintiff would not have submitted her Private Information had they known of WA WA 's

inadequate data security practices. Given the highly sensitive nature of the information stolen,

Plaintiff remains at a substantial and imminent risk of future harm.

          16.    Plaintiff is just one of many individuals that have been impacted by the Data

Breach.

          17.    Defendant Wawa, Inc. is a Pennsylvania corporation with its principal place of

business at Red Roof, 260 W. Baltimore Pike in Wawa, Pennsylvania 19063. WA WA is a food

market operating the website https://www.wawa.com/. WA WA employs almost 37,000 people in

~ew Jersey, Pennsylvania, Delaware, '.\1aryland, Virginia, Florida, and Washington, D.C. WA WA

has a registered agent for service of process: CT Corporation System, 116 Pine Street, Suite 320,

Harrisburg, Pennsylvania.

                                CLASS ACTION ALLEGATIONS

          18.    Plaintiff brings this action on behalf of herself and all others similarly situated

pursuant to Fed. R. Civ. P. 23. This action satisfies the numerosity, commonality, typicality,

adequacy, predominance and superiority requirements of Rule 23.

          I 9.   The proposed class is defined as:

                 All natural persons in the Cnited States, within the applicable statute
                 of limitations preceding the filing of this action to the date of class
                 certification, whose Private Information was compromised as a
                 result of the Data Breach.




                                                     4
                        \
         Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 5 of 19




        20.        The Class asserts claims against WA WA for violation of the FCRA (Count 1),

negligence (Count 2) and negligent misrepresentation (Count 3). The Nationwide Class also

requests a declaratory judgment (Count 4).

        21.        Excluded from the Nationwide Class is WA WA and any of its parents, affiliates,

or subsidiaries as well as any successors in interest or assigns of WA WA and the Judge assigned

this litigation.

        22.        Upon information and belief, Plaintiff is a member of the Class, as defined above.

        23.        The members of the above Class are readily ascertainable and WA WA has access

to addresses and other contact information that may be used for providing adequate and thorough

notice to class members.

        24.        The members of the class are so numerous that joinder of all members would be

impracticable. Plaintiff is informed and believe---based in part upon WA WA 's press releases -

that there are hundreds of thousands of class members. Those individuals' names and addresses

are available from WA WA' s records, and class members may be notified of the pendency of this

action by recognized, Court-approved notice dissemination methods.

        25.        There are substantial questions of law and fact common to the classes that

predominate over questions affecting only individual Class members including, but not limited to,

the following:

                   a.       Whether WA WA owed a duty to the Plaintiff and the class to adequately
                            protect Private Information;

                   b.       Whether WA WA breached its duty to protect Private Information by failing
                            to provide adequate security;

                   c.       Whether WA WA knew or should have known that its computer systems
                            were vulnerable to attack;

                   d        Whether WA WA failed to take adequate and reasonable measures to ensure
                            its data systems were protected;


                                                     5
        Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 6 of 19




               e.       Whether WA WA failed to take available steps to prevent and stop the Data
                        Breach from happening;

               f.       Whether WA WA' s conduct (or lack thereof) was the direct and proximate
                        cause of the Data Breach of its systems, which resulted in the loss or
                        disclosure of Private Information;

               g.       Whether WA WA improperly retained transaction data beyond the period of
                        time permitted by law;

               h.       Whether Defendant unreasonably delayed in notifying affected customers
                        of the Data Breach and whether the belated notice was adequate;

               1.       Whether WA WA negligently failed to inform the Plaintiff and the Class
                        regarding the vulnerabilities of its data protection systems, measures and
                        practices;

               J.       Whether WAWA's conduct amounted to violations of the FCRA (15 CSC
                        §§ 1681, et seq.), and/or state data breach or privacy statutes;

               k.       Whether the Plaintiff and the Class suffered injury as a result of WA WA' s
                        conduct (or lack thereof);

               1.       Whether the Plaintiff and the Class are entitled to injunctive, equitable,
                        declaratory and/or other relief, and, if so, the nature of such relief; and

               m.       What is the appropriate measure of damages sustained by the Plaintiff and
                        the Class?

       26.     Plaintiffs claims are typical of the Class. The same events and conduct that give

rise to Plaintiffs claims arc identical to those that give rise to the claims of every other class

member because Plaintiff has suffered harm as a direct and proximate cause of the same, specific

Data Breach described herein.

       27.     Plaintiff will fairly and adequately represent the interests of the class. Plaintiff has

retained counsel who arc experienced and qualified in prosecuting complex class action and data

breach litigation similar to this one and Plaintiff intends to prosecute this action vigorously. The

class members' interests will be fairly and adequately protected by Plaintiff and her counsel.

J\:either Plaintiff nor her attorneys have any interest contrary to or conflicting with those of other

members of the Class.


                                                  6
        Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 7 of 19




       28.     The prosecution of separate actions by individual class members seeking

declaratory and injunctive relief pursuant to Rule 23(b )(2) would create a risk of inconsistent or

varying adjudications with respect to individual class members that would establish incompatible

standards of conduct for WA WA. Such individual actions would create a risk of adjudications

that would be dispositive of the interests of other class members and impair their interests. WA WA

has acted and/or refused to act on grounds generally applicable to the class, making final injunctive

relief or corresponding declaratory relief appropriate.

       29.     A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit because individual litigation of the other class members' claims is

economically unfeasible and procedurally impracticable. Litigating the claims of the class together

will prevent varying, inconsistent, or contradictory judgments, and will prevent delay and

unnecessary expense to the parties and the courts.

       30.     Even if class members themselves could afford such individual litigation, the court

system could not. Given the complex legal and factual issues involved, individualized litigation

would significantly increase the delay and expense to all parties and to the Court. Individualized

litigation would also create the potential for inconsistent or contradictory rulings. By contrast, a

class action presents far fewer management difficulties, allows claims to be heard which might

otherwise go unheard because of the relative expense of bringing individual lawsuits, and provides

the benefits of adjudication, economies of scale and comprehensive supervision by a single court.

                           CO'.VI'.VIO~ FACTUAL ALLEGATIO~S

A.     What WAWA Does

       31.     WA WA is primarily a brick and mortar convenience store, food market and a seller

of gasoline. WA WA accepts payment for its services via payment cards at all of its stores.

B.     WA WA Discovers the Breach and Takes Action


                                                  7
         Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 8 of 19




        32.         On or around December 19,2019, TechCruch and other media outlets reported that

WA WA         suffered   a   data   breach   that   compromised   its   payment   systems.   See,   z e.

htt_ps://www.newsweek.com{~awa-data-breach-20 l 9-how-check-if-you-have-been-affected-

13}~437 (last visited December 20, 2019).

        33.         Wawa CEO Chris Gheysens issued an Open Letter to Customers on December 19,

2019. See httpsj/www.~<!W~.~m/alerts/q_~na-security (last visited December 20, 2019). The

letter says that:

                    Our information security team discovered malware on Wawa
                    payment processing servers on December 10, 2019, and contained
                    it by December 12, 2019. This malware affected customer payment
                    card information used at potentially all Wawa locations beginning
                    at different points in time after March 4, 2019 and until it was
                    contained.

Id

        34.         The data purportedly affected includes payment card information, including credit

and debit card numbers, expiration dates, and cardholder names on payment cards.

C.      WA WA Understood the Value of Data Security

        35.         Like any merchant that handles payment cards and other sensitive data, WA WA

was required to maintain the security and confidentiality of Private Information and protect it from

unauthorized disclosure.

        36.         The Payment Card Industry Data Security Standards ("PCI DSS") are a list of

twelve information security requirements promulgated by the Payment Card Industry Security

Standards Council. They apply to all organizations and environments where cardholder data is

stored, processed, or transmitted and require organizations to protect cardholder data, ensure the

maintenance of vulnerability management programs, implement strong access control measures,

regularly monitor and test networks and ensure the maintenance of information security policies.



                                                     8
        Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 9 of 19




In addition, the PCI DSS prohibits WA WA from retaining certain customer data. Specifically, the

PCI DSS 2.0 requires merchants to adhere to the following rules:

               Build and '.\1.aintain a Secure Network
       •       Install and maintain a firewall configuration to protect cardholder data
       •       Do not use vendor-supplied defaults for system passwords and other security
               parameters
               Protect Cardholder Data
       •       Protect stored cardholder data
       •       Encrypt transmission of cardholder data and sensitive information across public
               networks
               Maintain a Vulnerability Management Program
       •       Use and regularly update anti-virus software or programs
       •       Develop and maintain secure systems and applications
               Implement Strong Access Control Measures
       •       Restrict access to cardholder data by business need-to-know
       •       Assign a unique ID to each person with computer access
       •       Restrict physical access to cardholder data
               Regularly Monitor and Test ~etworks
       •       Track and monitor all access to network resources and cardholder data
       •       Regularly test security systems and processes
               Maintain an Information Security Policy
       •       .Maintain a policy that addresses information security for all personnel

       37.     WA WA was at all times fully cognizant of its data protection obligations in light

of the existing web of regulations requiring it to take affirmative steps to protect the sensitive

financial information entrusted to it by consumers and the institutions that participate in and

administer payment card processing systems.

       38.     Despite this, WA WA 's treatment of the sensitive Private Information entrusted to

it by its customers and the Plaintiff fell woefully short of its legal duties and obligations. WA WA

failed to ensure that access to its data systems was reasonably guarded and protected and failed to

acknowledge numerous warning signs and properly utilize its own security systems that were put

m place to detect and deter this exact type of attack.




                                                  9
       Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 10 of 19




        39.    At the time of the breach, WA WA had specific notice of the potential threat of a

data breach, and of the potential risks posed to the company and to the Plaintiff and the Class if it

failed to adequately protect its systems.

       40.     WA WA' s awareness of the importance of data security was bolstered in part by its

observation of numerous other well-publicized data breaches involving major corporations being

targeted for consumer information.

       41.     Other notable targets of large-scale data breaches include Yahoo (2013, more than

three billion user accounts), Target Stores (2013 ), The Home Depot (2014 ), JP Morgan Chase

(2014, 76 million American households and 7 million small businesses), Anthem (2015, nearly 80

million current and former plan members), Experian (2015, more than 15 million people's

information), and most recently Equifax (2017, largest breach yet, exposing more than half the

countries' personal and financial information) and Capital One (2019, exposing 100 million

accounts).

       42.     Cnfortunately, WA WA did not view these breaches as cautionary tales, but rather

as another avenue to profit from businesses and consumers concerned with fraud.

D.     The Impact of the WA WA Data Breach is Significant

       43.     There is no doubt that data breaches put consumers at an increased risk of fraud and

identify theft. Private Information is a valuable commodity to identity thieves. Once information

has been compromised, it often exists on the black-market for years.

       44.     As a direct and proximate result of WA WA 's conduct, Plaintiff and class members

are at an increased risk of harm from fraud and identity theft, and have suffered or will suffer actual

injury as a direct result of the Data Breach. Injuries that have and will be incurred include:

fraudulent charges, loss of use of and access to their account funds and costs associated with that




                                                  10
         Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 11 of 19




such as paying late or declined payment fees, damage to credit, out-of-pocket costs such as

purchasing credit monitoring and identity theft prevention, the value of their time reasonably

incurred to remedy or mitigate the effects of the Data Breach.

         45.    In addition, Plaintiff and class members have an interest in ensuring that their

Private Information is protected from further breaches through security measures and safeguards.

         46.    WA WA 's completely avoidable Data Breach inflicted significant financial damage

upon the Plaintiff and the class, who must act immediately to mitigate potentially present fraud,

while simultaneously taking steps to prevent future fraud and while continuing to meet the

demands and needs of their financial lives.

         4 7.   The costs suffered by the Plaintiff and the class as a result of WA WA' s data breach,

measured in dollars as well as anxiety, emotional distress, and loss of privacy, will continue to

mount.


                            COU'.'i"T ONE
   VIOLATION OF THE FAIR CREDIT REPORTING ACT, 15 U.S.C. §§ 1681, et seq.

         48.    Plaintiff repeats and realleges Paragraphs 1-47 as if fully alleged herein.

         49.    Each time that WA WA accepts payment via payment card, it obtains, reviews, and

uses a "consumer report," as that term is defined in 15 lJ.S.C § 168la(d), about the person or entity

by or for whom the payment was made.

         50.    WAWA is required by 15 C.S.C. §§ 1681b, 1681n, and 16810 to refrain from

obtaining, disclosing or using consumer reports under false pretenses, and without proper

authorization from the person or entity who is the subject of the report.




                                                  11
        Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 12 of 19




        51.     The furnishing of a consumer report is only permitted in specific instances. 15

C .S.C. §§ 1681 b(a). Disclosing, or allowing consumer reports to be disclosed, is not allowed

pursuant to FCRA, and thus is a violation of federal law.

        52.     Once obtained, WA WA has a mandatory duty to maintain and protect the use of

consumer reports for permissible purposes only. 15 U.S.C. § 1681b(f). That includes instances

where, but for actions taken or not taken by WA WA in data protection, the use of unlawful

consumer reports obtained would not have occurred.

        53.     Despite these clear and unambiguous requirements of the FCRA, WA WA 's actions

and inactions have caused and will cause consumer reports regarding consumers to be obtained

without their knowledge or consent in order to potentially open new, unauthorized accounts, in

violation of FCRA.

        54.     Further, reports that were obtained in relation to the payments made may have been

part of the collection of data that was exfiltrated in the data breach. Accordingly, WA WA failed

to "maintain reasonable procedures designed to ... limit the furnishing of consumer reports to the

purposes listed under section 1681b of this title." 15 U.S.C. § 168le(a).

        55.     WA WA failed to maintain reasonable procedures designed to limit the furnishing

of class members' consumer reports to permitted purposes, and/or failed to take adequate security

measures that would prevent disclosure of class members' consumer reports to unauthorized

entities or hackers.

        56.     As a direct and proximate result of WA WA 's actions and failures to act described

herein, and utter failure to take adequate and reasonable measures to ensure its data systems were

protected, WA WA offered, provided, and furnished Plaintiffs and class members' consumer

reports to unauthori?ed third parties.




                                                12
       Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 13 of 19




          57.   Pursuant to 15 U.S.C. §§ 1681n and 16810, WAWA is liable for negligently and

willfully violating FCRA by accessing the consumer reports without a permissible purpose or

authorization under FCRA.

                                           COUNT TWO
                                           NEGLIGENCE

          58.   Plaintiff repeats and realleges Paragraphs 1-57 as if fully alleged herein.

          59.   WA WA owed a duty to the Plaintiff and the Class to use and exercise reasonable

and due care in obtaining, retaining, securing, and deleting the Private Information of customers.

          60.   WA WA owed a duty to the Plaintiff and the Class to provide security, at a

minimum, consistent with industry standards and requirements, to ensure that its computer systems

and networks, and the personnel responsible for them, adequately protected the Private

Information of customers.

          61.   WA WA owed a duty of care to the Plaintiff and the Class because they were a

foreseeable and probable victim of any inadequate data security practices. WA WA solicited,

gathered, and stored the sensitive data provided by the Plaintiff and the Class. WA WA knew it

inadequately safeguarded this information on its computer systems and that hackers would attempt

to access this valuable data without authorization. WA WA knew that a breach of its systems

would inflict damages upon the class, and WA WA was therefore charged with a duty to adequately

protect this critically sensitive information.

          62.   WA WA maintained a special relationship with the Class. The Class entrusted

WA WA with Private Information on the premise that it would safeguard this information, and

WA WA was in a position to protect against the harm suffered by the class as a result of the Data

Breach.




                                                  13
       Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 14 of 19




        63.     In light of its special relationship, WA WA knew, or should have known, of the risks

inherent in collecting and storing the Private Information and the importance of providing adequate

security of that information.

        64.     WA WA 's own conduct also created a foreseeable risk of harm. Its misconduct

included, but was not limited to, it not following broadly accepted security practices and not

complying with industry standards for the safekeeping and maintenance of Private Information.

        65.    WA WA breached the duties it owed by failing to exercise reasonable care and

implement adequate security protocols         including protocols required by industry rules-

sufficient to protect the Private Information at issue.

        66.     WA WA breached the duties it owed by failing to properly implement technical

systems or security practices that could have prevented the loss of the data at issue.

        67.    WA WA breached the duties it owed by failing to properly maintain the sensitive

Private Information. Given the risk involved and the amount of data at issue, WA WA 's breach of

its duty was entirely unreasonable.

        68.     WA WA, through its actions and/or omissions, unlawfully breached its duty to

timely disclose to Plaintiff and class members the fact that their Private Information within its

possession might have been compromised and precisely the type of information compromised.

       69.     WA WA also knew that the Plaintiff and the Class were foreseeable victims of a

data breach of its systems because of specific laws, regulations, and guidelines requiring it to

reasonably safeguard sensitive information or be held liable in the event of a data breach.

       70.     As a direct and proximate result of WA WA 's negligent conduct, the Plaintiff and

the Class have suffered injury and arc entitled to damages in an amount to be proven at trial.




                                                  14
       Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 15 of 19




       71.      In failing to secure Plaintiffs and class members' Private Information and promptly

and specifically notifying them of the Data Breach, WA WA is guilty of oppression, fraud, or

malice in that it acted or failed to act with a willful and conscious disregard of Plaintiffs and class

members' rights. In addition to seeking actual damages, Plaintiff seeks punitive damages on behalf

of herself and the Class.

        72.     Plaintiff also seeks injunctive relief on behalf of the Class compelling WA WA to

implement appropriate data safeguarding methods and provide detailed and specific disclosure of

the type(s) of information that have been compromised.

                                    COUNT THREE
                            NEGLIGENT '.VIISREPRESENT ATION

        73.     Plaintiff repeats and realleges Paragraphs 1-72 as if fully alleged herein.

        74.     Through its privacy policies and other actions and representations, WA WA

misrepresented to the Plaintiff and the Class that it possessed and maintained adequate data

security measures and systems that were sufficient to protect Private Information.

        75.     WA WA further misrepresented that it would secure and protect Private Information

by agreeing to comply with both Card Operating Regulations and the PCI DSS.

        76.     WA WA knew or should have known that it was not in compliance with the

representations made in its privacy policies and the requirements of Card Operating Regulations

and the PCI DSS.

        77.     WA WA knowingly and deliberately failed to disclose material weaknesses in its

data security systems and procedures that good faith and common decency required it to disclose

to the Plaintiff and the Class.

        78.     A reasonable business would have disclosed information concernmg material

weaknesses in its data security measures and systems to the Plaintiff and the Class.



                                                  15
       Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 16 of 19




       79.     WA WA also failed to exercise reasonable care when it failed to timely

communicate information concerning the Data Breach that it knew, or should have known,

compromised the Private Information of customers.

       80.     Further, WA WA failed to adequately, timely and specifically communicate the

occurrence of the Data Breach in a way that could inform and protect customers.

       81.     Plaintiff and the Class relied upon these misrepresentations and omissions to their

detriment.

       82.     As a direct and proximate result of WA WA' s negligent misrepresentations and

omissions, Plaintiff and the Cla<ss have suffered and will continue to suffer injury and are entitled

to damages in an amount to be proven at trial.

                                       cot;NT FOUR
                                   DECLARATORY RELIEF

       83.     Plaintiff repeats and reallege Paragraphs 1-82 as if fully alleged herein.

       84.     Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., this Court is

authorized to enter a judgment declaring the rights and legal relations of the parties and grant

further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,

that are tortious and violate the terms of the federal and state statutes described in this Complaint.

       85.     An actual controversy has arisen in the wake of the WA WA Data Breach regarding

its present and prospective common law and other duties to reasonably safeguard its customers'

Private Information and whether WA WA is currently maintaining data security measures adequate

to protect Plaintiff and Class members from further data breaches that compromise their Private

Information. Plaintiff alleges that WA WA 's data security measures remain inadequate. WA WA

denies these allegations.   Furthermore, Plaintiff continues to suffer injury as a result of the




                                                 16
       Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 17 of 19




compromise of her Private Information and remains at imminent risk that further compromises of

Private Information will occur in the future.

          86.   Pursuant to its authority under the Declaratory Judgment Act, this Court should

enter a judgment declaring, among other things, the following:

                a.     WA WA continues to owe a legal duty to secure consumers' Private
                       Information and to timely notify consumers of a data breach under the
                       common law, Section 5 of the FTC Act, and various state statutes;

                b.     WA WA continues to breach this legal duty by failing to employ reasonable
                       measures to secure consumers' Private Information.

          87.   The Court also- should issue corresponding prospective injunctive relief requiring

WA WA to employ adequate security protocols consistent with law and industry standards to

protect consumers' Private Information and to adequately disclose information regarding the Data

Breach.

          88.   If an injunction is not issued, Plaintiff will suffer irreparable injury, and lack an

adequate legal remedy, in the event of another data breach at WA WA. The risk of another such

breach is real, immediate, and substantial. If another breach at WA WA occurs, Plaintiff will not

have an adequate remedy at law because many of the resulting injuries arc not readily quantified

and she will be forced to bring multiple lawsuits to rectify the same conduct.

          89.   The hardship to Plaintiff if an injunction is not issued exceeds the hardship to

WA WA if an injunction is issued. Among other things, if another massive data breach occurs at

WA WA, Plaintiff will likely be subjected to substantial identify theft and other damage. On the

other hand, the cost to WA WA of complying with an injunction by employing reasonable

prospective data security measures is relatively minimal, and WA WA has a pre-existing legal

obligation to employ such measures.




                                                 17
        Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 18 of 19




       90.     Issuance of the requested injunction will not disserve the public interest. To the

contrary, such an injunction would benefit the public by preventing another data breach at WA WA,

thus eliminating the additional injuries that would result to Plaintiff and consumers whose

confidential information would be further compromised.

                                    PRAYER FOR RELIEF

               WHEREFORE, Plaintiff, individually and on behalf of herself and the Class,

respectfully requests that the Court enter judgment in her favor as follows:

a.     certifying the class under Fed. R. Civ. P. 23 and appointing Plaintiff and her counsel to
       represent the class pursuant to Fed. R. Civ. P. 23(g);

b.     awarding Plaintiff and the Class monetary damages as allowable by law;

c.     awarding Plaintiff and the Class appropriate equitable relief;

d.     awarding Plaintiff and the Class pre-judgment and post judgment interest;

e.     awarding Plaintiff and the Class reasonable attorneys' fees and costs as allowable by law;
       and

f.     awarding all such further relief as allowable by law.




                                                 18
       Case 2:19-cv-06064-NIQA Document 1 Filed 12/20/19 Page 19 of 19




                                 JURY TRIAL DEMANDED

      Plaintiff, on behalf of herself and the Class, demands a trial by jury on all issues so triable.




                                      Richard M. Golomb, Esquire
                                      Kenneth J. Grunfeld, Esquire
                                      GOLOMB & HONIK, P.C.
                                      1835 Market Street, Suite 2900
                                      Philadelphia, PA 19103
                                      Phone: (215) 985-9177
                                      Fax: (215)985-4169


                                      Attorneys for Plaintiffs and the Class


Dated: December 20, 2019

                                                  FILED




                                                 19
